The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 08/25/2022, the following is a Final Office Action for Application No. 16234255.  

Status of Claims
Claims 1-25 are pending.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the Claim Interpretation and hence the Claim Interpretation has been withdrawn. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Graesser et al. (US 20120052476 A1) hereinafter referred to as Graesser in view of Negi et al. (US 9843768 B1) hereinafter referred to as Negi.  

Graesser teaches:
Claim 1. An apparatus for engagement dissemination, the apparatus comprising: 
a hardware processor; and memory including instructions, which when executed by the hardware processor, cause the hardware processor to: detect a face in video data (¶0007 the system identifies and assesses affective states through dialog assessment techniques, video capture and analysis of the student's face ¶0011 In yet another embodiment, facial assessment is accomplished using an upper facial sensor system. In one embodiment, recognition of facial expressions is a multi stage process. First, the system locates and tracks the pupils of the eye in real-time. Second, the system fits templates to the upper facial features (eyes and brows) in real-time. Third, the system labels facial action units. In one embodiment, up to six upper facial action units are labeled. A facial recognition system of this sort provides a 12-dimensional vector corresponding to action units around the eyes. ¶0083 Client devices may further comprise computer-readable media in communication with the processor, said media storing program code, modules and instructions that, when executed by the processor, cause the processor to execute the program and perform the steps described herein); 
determine a student is on-platform based on log data; determine a section type for the student based on the log data, wherein the section type includes an instructional section type and an assessment section type (¶0012 In another embodiment, dialog patterns are analyzed to help determine affective states. A pattern analysis module keeps track of the dialog with the student, and detects patterns of dialog that are indicative of affective states based upon the dialog within that session, and upon the student's interactive history. The system's log files provide a wealth of information regarding the interactive session with the student. At each student's turn, the tutor system writes its assessment of the student's response along with some internal information to a form of stable storage (e.g., hard disk).  ¶0016 A typical ITS has a number of separate modules. A Domain Knowledge module contains the subject matter information that the tutor is teaching. A Student Model module maintains information about particular users, such as how far they have progressed on a topic and what errors they have made. A Diagnosis module contains the rules or algorithms that identify the student's knowledge gaps and misconceptions, whereas a Pedagogical module decides how the domain knowledge is presented and what training approaches to use. ¶0040 In another embodiment of the present invention, dialog patterns are analyzed to help determine affective states. The pattern analysis module keeps track of the dialog with the student, and detects patterns of dialog that are indicative of affective states based upon the dialog within that session, and upon the student's interactive history. The system's log files provide a wealth of information regarding the interactive session with the student. At each student turn, the tutor system writes its assessment of the student's response along with some internal information to a form of stable storage (e.g., hard disk).); 
select a first emotional classifier specific to the section type; classify, using the first emotional classifier, a first emotional component based on the detected face; select a first behavioral classifier specific to the section type; and classify, using the first behavioral classifier, a first behavioral component based on the detected face (¶0038 In one embodiment comprising facial expression analysis, facial assessment is accomplished using a sensor system that tracks regions of the face. Particular facial expressions are correlated with particular emotions. For example, frustration is associated with outer brow raise, inner brow raise, and the dimpler, whereas confusion is associated with brow lowerer, lid tightener, and lip corner puller. Boredom is associated with eye closure, along with eye blinks and various mouth movements, such as mouth opening and closing and jaw drop (perhaps a yawn). These facial expressions can be tracked with several different facial tracking systems known in the art.); 
select a second emotional classifier specific to the section type; classify, using the second emotional classifier, a second emotional component based on the log data and the section type; select a second behavioral classifier specific to the section type; classify, using the second behavioral classifier, a second behavioral component based on the log data and the section type (¶0040-0041 The system's log files provide a wealth of information regarding the interactive session with the student. At each student turn, the tutor system writes its assessment of the student's response along with some internal information to a form of stable storage (e.g., hard disk). Assessment of the student's responses includes, but is not limited to, the following information: the correctness of an answer, the verbosity of the student response, the coherence of the dialogue, reaction and response times, and a host of other parameters about the conceptual quality of the student's turns…the system uses the Speech Act Classification System to classify the student's response into five broad dialog categories: meta-communicative; metacognitive; questions, short responses, and substantive contributions.); 
combine the classified first emotional component and the second emotional component into an emotional state of the student based on confidence values of the first emotional component and the second emotional component; combine the classified first behavioral component and the second behavioral component into a behavioral state of the student based on confidence values of the first behavioral component and the second behavioral component; determine an engagement level of the student based on the emotional state of the student and the behavioral state of the student (¶0027 Accordingly, the present invention synthesizes the input from the above measures, and responds with appropriate conversational and pedagogical dialog that scaffolds the learners through a sequence of emotions. For example, if a student is frustrated, then AutoTutor responds with an empathetic response coupled with a good hint or prompt that would guide the learner back toward their zone of knowledge. ¶0043 For example, one element tracked is how far the student has progressed through the particular session or through a particular subtopic. This information may include the number of questions that have been answered in the session (Subtopic Number), and the number of student turns that attempt to answer a single question (Turn Number). Tiredness or boredom may be associated with a high Subtopic Number, and frustration may be associated with a high Turn Number (i.e., the student is stuck in the current subtopic). ¶0046 Similarly, these four parameters can be determined for all responses in a given subtopic, 1 through N (i.e., the text used for the LSA match is an aggregation of all of the student's responses in the given subtopic). These parameters are Global Good Score, Global Bad Score, Delta Global Good Score, and Delta Global Bad Score. These permit a student's past responses to a subtopic to be considered in the system's assessment of the student's current response. ¶0057 In one embodiment, affect-detection is achieved via a multimodal approach where each sensor independently provides its own diagnosis of the user's or student's affective state. These individual diagnoses are combined with a decision-level fusion algorithm that selects a single affective state and a confidence value of the detection. The algorithm relies on a voting rule enhanced with a few simple heuristics. One exemplary embodiment involves affect diagnosis with a camera, a posture sensor, and the AutoTutor dialogue.); and 
Although not explicitly taught by Graesser, Negi teaches in the analogous art of system of audience engagement feedback:
determine a student is on-platform (C.5 L.39 This block diagram 200 displays a quantification of human engagement metrics 224 using metrics or weighted metrics to monitor participants over time. The human emotions may include collective indicators taken from facial expressions, body language, gestures, and sensor responses as well as contextual data. User input may be monitored to understand and measure body language responses. Physical data 210 may include posture, eye gazing, hand positions, head tilt and so on. Contextual data may include demographics such as age, gender, age, time of day, day of week, location, expertise, cultural background, for example, to normalize different reactions based on the topics and other human and cultural variations. An input may be assigned a weight depending upon a situation and a collective set of metrics (e.g., the engagement metrics 224) may be deduced.).
display a student avatar representing the student in a user interface, the user interface including a plurality of student avatars that includes the student avatar, each of the plurality of student avatars representing a respective student in a classroom, wherein each of the plurality of student avatars are colored with an engagement color indicating a respective engagement level of the respective student (C.3 L.12 the aggregated level indicator 110 may represent an average engagement of audience members represented on the conference call user interface 100 (e.g., represented by the individual audience engagement level indicators 102-108) or an average engagement of audience members not represented. The individual audience engagement level indicators 102-108 may include emojis, emoticons, avatars, text representations, or other visual representations of an emotion, such as an interested emoji 102, a surprised emoji 104, a content or happy emoji 106, or a disengaged emoji 108. Additional complexities in emotional display may be used by a variety of emojis or the like. For example, colors may be used to indicate mood, while facial expressions of emojis represent engagement level.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of audience engagement feedback of Negi with the affect-sensitive intelligent tutoring system of Graesser for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Graesser ¶0006 teaches that it is desirable to keep a dialogue on track by constantly comparing students' contributions to expected answers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Graesser Abstract teaches An Intelligent Tutoring System (ITS) system is provided that is able to identify and respond adaptively to the learner's or student's affective states (i.e., emotional states such as confusion. frustration, boredom, and flow/engagement) during a typical learning experience, in addition to adapting to the learner's cognitive states, and Negi Abstract teaches indicating audience engagement; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Graesser at least the above cited paragraphs, and Negi at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system of audience engagement feedback of Negi with the affect-sensitive intelligent tutoring system of Graesser.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Graesser teaches:
Claim 2. The apparatus of claim 1, wherein the engagement level is one of engaged, may be engaged, or not engaged (¶0035 In another embodiment, the system may automatically detect a learner's interest level using a neural network for real-time classification of nine static postures (e.g., leaning back, leaning right, right leg crossed, sitting upright, and the like). In this embodiment, the system recognizes interest (e.g., high interest, low interest, and taking a break) by analyzing posture sequences.).

Graesser teaches:
Claim 3. The apparatus of claim 2, further comprising instructions, which when executed by the hardware processor, cause the hardware processor to: determine the engagement color based on the engagement level of the student (¶0035 In another embodiment, the system may automatically detect a learner's interest level using a neural network for real-time classification of nine static postures (e.g., leaning back, leaning right, right leg crossed, sitting upright, and the like). In this embodiment, the system recognizes interest (e.g., high interest, low interest, and taking a break) by analyzing posture sequences. ¶0075 In one embodiment, the production rules interact with a student model and a tutor model. There are five parameters in the student model and five parameters in the tutor model. The parameters in the student model include the following: (a) the classification of the current affective state detected; (b) the confidence level of that affect classification; (c) the previous affective state detected; (d) a global measure of student ability (dynamically updated throughout the session); and (e) the conceptual quality of the student's immediate response…).

Graesser teaches:
Claim 4. The apparatus of claim 3 further comprising instructions, which when executed by the hardware processor, cause the hardware processor to display an intervention alert for the student based on the engagement level of the student (¶0007 if a student is frustrated, then the present invention responds with an empathetic and motivating statement along with a good hint or prompt that would guide the learner back toward the learner's zone of knowledge. In another example, the present invention may prolong a state of confusion to promote the student's own problem solving and reasoning skills during the state of cognitive disequilibrium, which in turn could lead to deeper learning and misconception remediation. The system can scaffold learners to new levels of understanding through ideal patterns of emotions: intellectual arousal, confusion combined with curiosity (when there is cognitive disequilibrium), and moments of delight, while minimizing frustration, anger, and boredom.).
 
Graesser teaches:
Claim 5. The apparatus of claim 3, wherein to determine the engagement color, the instructions, which when executed by the hardware processor, cause the hardware processor to:: determine a number of engagement levels for a previous time period; determine a number of engagement level for each possible engagement level of the student for a previous time period;AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 16/234,255Dkt: 1884.602US1 Filing Date: December 27, 2018 calculate a ratio using the number of engagement levels and the number of engagement level for each possible engagement level; determine a largest ratio from the calculated ratios; and determine the engagement color based on the largest ratio (¶0043 For example, one element tracked is how far the student has progressed through the particular session or through a particular subtopic. This information may include the number of questions that have been answered in the session (Subtopic Number), and the number of student turns that attempt to answer a single question (Turn Number). Tiredness or boredom may be associated with a high Subtopic Number, and frustration may be associated with a high Turn Number (i.e., the student is stuck in the current subtopic).).

Graesser teaches:
Claim 6. The apparatus of claim 1, wherein the behavior state is one of on-task or off-task (¶0032 students experiencing flow may tend to lean forward in the chair, whereas a bored student may slump back, or show persistent agitation (i.e., shifting of body weight). ¶0043 For example, one element tracked is how far the student has progressed through the particular session or through a particular subtopic. This information may include the number of questions that have been answered in the session (Subtopic Number), and the number of student turns that attempt to answer a single question (Turn Number). Tiredness or boredom may be associated with a high Subtopic Number, and frustration may be associated with a high Turn Number (i.e., the student is stuck in the current subtopic).).

Graesser teaches:
Claim 7. The apparatus of claim 4, wherein the emotional state is one of satisfied, bored, or confused (¶0038 Boredom is associated with eye closure, along with eye blinks and various mouth movements, such as mouth opening and closing and jaw drop (perhaps a yawn). These facial expressions can be tracked with several different facial tracking systems known in the art).

Graesser teaches:
Claim 8. The apparatus of claim 1, further comprising instructions, which when executed by the hardware processor, cause the hardware processor to: calculate first features from the detected face based on a proper subset of face animation parameters; and calculate second features from the detected face based on movement of the detected face from previous video data, wherein the first features and the second features are used by the first emotional classifier and the second behavioral classifier (¶0008 In one embodiment, automated posture analysis is accomplished through cameras and associated computer vision techniques to monitor body position and movement of a user. ¶0038 Boredom is associated with eye closure, along with eye blinks and various mouth movements, such as mouth opening and closing and jaw drop (perhaps a yawn). These facial expressions can be tracked with several different facial tracking systems known in the art.).

Graesser teaches:
Claim 9. The apparatus of claim 1, further comprising instructions, which when executed by the hardware processor, cause the hardware processor to: determine a number of questions accessed in a previous context time period; and determine a number of questions where a hint associated with a question was accessed in the previous context time period, wherein the number of questions and the number of questions where a hint associated with a question was accessed are used by the first behavioral classifier and the second behavioral classifier (¶0027 Accordingly, the present invention synthesizes the input from the above measures, and responds with appropriate conversational and pedagogical dialog that scaffolds the learners through a sequence of emotions. For example, if a student is frustrated, then AutoTutor responds with an empathetic response coupled with a good hint or prompt that would guide the learner back toward their zone of knowledge.).

As per claims 10-18 and 19-25, the method and non-transitory computer-readable medium tracks the apparatus of claims 1-9 and 1-7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-9 and 1-7 are applied to claims 10-18 and 19-25, respectively.  Graesser discloses that the embodiment may be found as a non-transitory computer-readable medium (Fig. 2 and ¶0083).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/Primary Examiner, Art Unit 3624